             Case 17-23332                Doc          Filed 02/23/21        Entered 02/23/21 11:29:21                         Desc Main
                                                           Document          Page 1 of 5
Fill in this information to identify the case:

Debtor 1                   Ramara A. Vassel aka Ramara A. Thomas
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                    Northern           District of      Illinois
                                                                                            (State)

Case number              17-23332



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:         HSBC Bank USA, N.A., as Trustee for the registered                    Court claim no. (if known):   8
                                holders of ACE Securities Corp. Home Equity Loan
                                Trust, Series 2005-HE3, Asset Backed Pass-Through
                                Certificates


      Last 4 digits of any number you use to
      Identify the debtor’s account:                   1904

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: 03/22/2019



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                        Dates incurred                                     Amount
1.       Late Charges                                                                                                   (1)
2.       Non-sufficient funds (NSF) fees                                                                                (2)
                                                                            $125.00 09/15/20 (NOTICE OF
                                                                            PAYMENT CHANGE); $100.00
                                                                            01/29/21 (FORMAL NOTICE OF
                                                                            DEFAULT); $150.00 02/23/21
3.       Attorney Fees                                                      (POST PETITION FEE NOTICE);                 (3)    $375.00
4.       Filing fees and court costs                                                                                    (4)
5.       Bankruptcy/Proof of claim fees                                                                                 (5)
6.       Appraisal/Broker’s price opinion fees                                                                          (6)
7.       Property inspection fees                                                                                       (7)
8.       Tax Advances (non-escrow)                                                                                      (8)
9.       Insurance advances (non-escrow)                                                                                (9)
         Property preservation expenses.
10.      Specify:________________                                                                                       (10)
         Other.
11.      Specify:_____________________________________                                                                  (11)
         Other.
12.      Specify:_____________________________________                                                                  (12)
         Other.
13.      Specify:_____________________________________                                                                  (13)
         Other.
14.      Specify:_____________________________________                                                                  (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1

Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 1
            Case 17-23332                 Doc         Filed 02/23/21            Entered 02/23/21 11:29:21                Desc Main
                                                          Document              Page 2 of 5



Debtor 1               Ramara A. Vassel aka Ramara A. Thomas                              Case number (if known)   17-23332
                      First Name     Middle Name      Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Joel P. Fonferko                                                     Date        2/23/2021
                        Signature



Print                   Joel P. Fonferko                                                         Title      Attorney for Creditor
                        First Name          Middle Name            Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL            60527
                        City                               State        ZIP Code



Contact phone           (630) 794-5300                                                           Email      ND-One@il.cslegal.com
                                                                                                                                    File #14-17-12380




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
         Case 17-23332             Doc     Filed 02/23/21   Entered 02/23/21 11:29:21        Desc Main
                                               Document     Page 3 of 5
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on February 23, 2021 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on February 23, 2021.

M O Marshall, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
through ECF
Ramara A. Vassel aka Ramara A. Thomas, Debtor(s), 15328 Greenwood, Dolton, IL 60419
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
File #14-17-12380

NOTE: This law firm is a debt collector.
 Case 17-23332            Doc  Filed 02/23/21 Entered 02/23/21 11:29:21                        Desc Main
                          PERSONAL Document   Page
                                    INFORMATION     4 of 5
                                                REDACTED
Invoice
Number:
Date:   September 15, 2020
Type:     Bankruptcy
Investor: Private Investor                                                      LAW OFFICES
                                                                                15W030 North Frontage Road
                                                                                SUITE 100
                                                                                Burr Ridge, IL 60527
                                                                                Phone: (630)794-5300
To:
PHH Mortgage Corporation                                                        E-mail: collections@cslegal.com
2001 Bishops Gate Blvd.
Mt. Laurel, NJ 08054

File Information:
Your Loan Number:                                                                                  C&A File Number
Case Reference:              Ramara A. Vassel
Property Address:            15328 S. Greenwood
                             Dolton, IL 60419
Loan Type:                   Conventional




Billing Detail:                                                                                                   Amount
BK Atty Fee (NOPC) (09/15/2020)                                                                                   125.00
   Preparation and filing of Notice of Payment Change. Recoverable
   provided a PPFN is filed within 180 days of the charge incurred, per Rule
   3002.1


                                                                     Total due this invoice:                  $125.00




                          * PLEASE ENCLOSE A COPY OF THIS INVOICE WITH REMITTANCE *
                                        Tax Identification Number:
 Case 17-23332            Doc      Filed 02/23/21       Entered 02/23/21 11:29:21              Desc Main
                          PERSONALDocument
                                  INFORMATIONPage
                                              REDACTED
                                                  5 of 5
Invoice
Number:
Date:   February 3, 2021
Type:     Bankruptcy
Investor: Private Investor                                                      LAW OFFICES
                                                                                15W030 North Frontage Road
                                                                                SUITE 100
                                                                                Burr Ridge, IL 60527
                                                                                Phone: (630)794-5300
To:
PHH Mortgage Corporation                                                        E-mail: collections@cslegal.com
2001 Bishops Gate Blvd.
Mt. Laurel, NJ 08054

File Information:
Your Loan Number:                                                                                  C&A File Number
Case Reference:              Ramara A. Vassel
Property Address:            15328 S. Greenwood
                             Dolton, IL 60419
Loan Type:                   Conventional




Billing Detail:                                                                                                   Amount
BK Atty Fee - FNOD (01/29/2021)                                                                                   100.00
   Attorney Fee for Formal Notice of Default preparation. Letter sent on
   1/4/21. Marked as Cured on 1/29/21. Recoverable per previously entered
   agreed order. RID: 737057535


                                                                     Total due this invoice:                  $100.00




                          * PLEASE ENCLOSE A COPY OF THIS INVOICE WITH REMITTANCE *
                                        Tax Identification Number:
